Title: From George Washington to the United States Senate and House of Representatives, 14 December 1790
From: Washington, George
To: United States Senate and House of Representatives



Gentlemen of the Senate and House of Representatives
United States [Philadelphia] December 14th 1790.

Having informed Congress of the expedition which had been directed against certain Indians North West of the Ohio, I embrace the earliest opportunity of laying before you, the official communications which have been received upon that subject.

Go: Washington

